PER CURIAM.
The appellants, Diplomat Hotel and Cosmopolitan Mutual Insurance Company, bring this appeal from a final workers’ compensation order entered January 5, 1979. The order is affirmed, except as to the award of temporary total disability benefits. The award of these benefits exceeds the announced scope of hearing, which was limited to compensability and further medical treatment.
The award of temporary total disability benefits is hereby stricken. The order is otherwise affirmed.
ERVIN, SHIVERS and SHAW, JJ., concur.